Citation Nr: 1236245	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to December 27, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD effective from December 27, 1991, and assigned an initial 30 percent evaluation.  

The assigned effective date reflects the date of receipt of a claim of service connection for PTSD; the benefit sought was denied by the RO in May 1992.  The Board remanded the issue of service connection in August 1993 following a hearing.  The Board eventually denied service connection for PTSD in a March 1998 decision.  The veteran appealed that denial to the Court of Appeals for Veterans Claims (CAVC or the Court) which, in June 2000, vacated the denial and remanded the matter for further consideration.  In a July 2001 decision, the Board granted service connection for PTSD; this decision was implemented in the January 2002 rating decision on appeal.

The Veteran appealed both the assigned effective date and the initial 30 percent evaluation.  The appeal with regard to the evaluation was resolved with the grant of the maximum, 100 percent evaluation for PTSD, effective from December 27, 1991, in an April 2005 Board decision.

The April 2005 Board decision denied entitlement to an effective date of service connection prior to December 27, 1991.  The Veteran appealed this determination, and in October 2007 the Court, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board.  The Board again denied entitlement to an effective date of service connection prior to December 27, 1991, in a January 2008 decision, and the Veteran again appealed that determination to the CAVC.

In April 2009, the CAVC granted a Joint Motion for Remand and vacated the Board decision and remanded the matter.  In an August 2009 decision, the Board again denied entitlement to an effective date of service connection prior to December 27, 1991.

The Veteran appealed the Board's continued denial, and in April 2011 the Court, in a single judge memorandum decision, reversed [sic] the August 2009 determination and remanded the matter with express instructions to further develop the record.  The Board in turn remanded the matter to the RO via the AMC in October 2011.

The Veteran has testified before several Veterans Law Judges during the pendency of his appeals.  Transcripts of those hearings are of record.  The most recent, and the sole hearing on the matter of the assigned effective date of service connection, was held in December 2004, at the RO.  


FINDING OF FACT

Currently diagnosed PTSD was at least as likely as not present at the time of the Veteran's September 1982 claim of service connection for a nervous disorder, and was reasonably encompassed by that claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 13, 1982, for the grant of service connection of PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2011), 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran's initial claim of service connection for an "emotional and nervous disorder" was received on September 13, 1982.  Service connection for a nervous disorder was denied in an April 1983 rating decision.  The Veteran did not appeal this determination, and it became final.  In December 1991, the Veteran filed a claim of service connection for PTSD.  In the course of adjudicating that claim, VA obtained service personnel records relevant to his alleged combat experiences, which had existed but not been associated with the claims file in April 1983.

As is detailed above, service connection for PTSD was eventually granted effective from the date of receipt of the reopened claim, December 27, 1991.  The Veteran maintains, and has since the initial grant of service connection, that an effective date of September 13, 1982, the date of receipt of his original claim of service connection for an "emotional and nervous disorder" is warranted.

The Court determined that, as the service personnel records received by VA after April 1983 were relevant to the Veteran's allegation of stressful combat situations in Vietnam that underlay his emotional and nervous disorder, reconsideration of the April 1983 decision was required.  Regulations state that when "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim [are received], VA will reconsider the claim."  38 C.F.R. § 3.156(c).  Reconsideration requires a de novo consideration of the previously denied claim in light of all the evidence of record.  Accordingly, a claim for revision of the April 1983 decision on the grounds of clear and unmistakable error, which was referred in the August 2009 Board decision, is rendered moot.

The Court then determined that a VA examination was necessary in order to determine if the psychiatric disorder extant in 1982 was the same disability currently service connected as PTSD, effective from December 27, 1991.  While a claim for one acquired psychiatric condition may be considered a claim for all currently diagnosed conditions, as a layperson the Veteran is not competent to distinguish between competing diagnoses, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the record was unclear as to whether the Veteran's 1982 allegations did in fact encompass PTSD.  A definitive determination is dependent on a medical opinion.  "[A] medical expert is the only person competent to opine whether the appellant's observable symptoms are medically related to his current PTSD condition or some other condition if there is uncertainty."  Chotta v. Shinseki, 22 Vet. App. 80, 85 (2008).  The question was remanded for a medical opinion in October 2011.

In November 2011, a VA psychologist reviewed the claims file in its entirety and interviewed the Veteran; the examiner supplemented his report in August 2012.  He accurately noted that the evidence of record reflects that the Veteran was hospitalized repeatedly in the late 1970's, following his employment as a police officer.  The Veteran was again hospitalized in 1983; since that time he has received regular psychiatric treatment.  The examiner acknowledged that the Veteran is currently service-connected for PTSD.

He stated that it was impossible, based on the available record, to offer an opinion as to the etiology of the Veteran's psychiatric impairment in the 1970's and 1980's; he had been directed by the Board to opine as to whether currently diagnosed PTSD was related to any acquired psychiatric disorder diagnosed at the time of the 1982 claim for benefits.  However, in explaining why any opinion responding to such would require speculation, the examiner stated that "the Veteran clearly suffered from a psychiatric condition from 1976 to the present time."  Further, the condition, currently diagnosed as PTSD, may be related to either in-service stressors or police-related stressors.  The causes could not be separated out, as both had occurred prior to the 1976 onset of disability.

The explanation for the inability to speculate shows that the currently diagnosed PTSD has existed since 1976; both the examiner and the law of the case establish that the PTSD has been due in some inextricable portion due to service ever since onset. 

The April 1983 denial of the September 1982 claim must be considered de novo due to the receipt of additional relevant service department records.  38 C.F.R. § 3.156(c).  The Veteran's 1982 claim must be read as including a claim for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The competent medical evidence of record shows that the conditions extant then and now are the same or inextricably related.  Chotta v. Shinseki, 22 Vet. App. 80, 85 (2008).  

The effective date of service connection for a grant of compensation is the day following separation from service or the date entitlement arose, if a claim is received within a year of such service; or, if the claim is received more than one year following separation, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The Veteran separated from service in August 1967.  His initial claim was received 15 years later, in September 1982, based on a condition which arose in the 1970's.  Accordingly, entitlement to an earlier effective date of September 13, 1982, the date of receipt of the Veteran's initial claim of service connection for a psychiatric disability, is warranted.  


ORDER

Entitlement to an earlier effective date of September 13, 1982, for service connection for PTSD is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


